DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 7/16/2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the claims limits the laminate or substrate to a heat shrinkage rate that is measured based on the glass transition temperature of the 
Further regarding claims 1 and 2, it is not clear how the heat shrinkage rate is measured. The claim states at what temperature and for what amount of time the heat shrinkage rate is calculated but not how the rate is measured, e.g. as a linear measurement, area measurement, or volume measurement or over what distance, area, or volume the measurement is made to determine a change.
Regarding claims 3, 4, 7, and 8, it is not clear what property is being defined with the term growth rate or how growth rate is calculated. 
The remaining claims are rejected for depending on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on claim 4 which depends on claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (WO 2015/152308 A1) in view of Ibuki et al. (US Pub. 2015/0253466 A1) where US Pub. 2017/0015087 A1 will be used as an English language equivalent to the WO publication and all cites will refer to the US publication.
Regarding claims 1, 2, and 11, Asahi discloses an antireflection film including a substrate and antireflection layer formed of three components which include a binder resin and metal oxide particles which create an irregular moth eye structure on the surface opposite the substrate (abstract). The uneven shape has a ratio B/A is 0.5 or greater (abstract). The fine structure pattern created by the particles has a cycle (pitch) of 100 to 380 nm ([0093]) which would result in the number of particles which form the uneven structure (see Fig. 1) to be present in an amount of about 6.9 to about 100 per 1 micron2 ((1000 nm / 380 nm)2 to (1000 nm / 100 nm)2) which overlaps the claimed range.
Asahi does not disclose a heat shrinkage rate for the laminate. 
Ibuki discloses an antireflection film on a light transmitting layer where the antireflection layer has an unevenness on the surface opposite the light transmitting layer (abstract). The light transmitting substrate is a substrate with excellent light transmittance and transparency which may be a polyester-based polymer or (meth)acrylate based resin which is uniaxially or biaxially stretched 1.3 to 10 fold, specifically 2 fold in one direction and 2.4 fold in a second direction, to improve mechanical strength and properties of the film ([0273]-[0274], [0293]-[0296], and [0376]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the substrate in Asahi could be the polyester or (meth)acrylate based resin which is biaxially stretched at least 1.3 fold, and specifically 2 fold in one direction and 2.4 fold in a second direction, as taught in Ibuki to have a substrate with increased mechanical strength (Ibuki, [0294], [0296], and [0376]). 
Asahi in view of Ibuki do not specifically disclose the heat shrinkage rate for the laminate. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here the laminate in the claimed invention is the same as the laminate disclosed in Asahi in view of Ibuki as discussed above. Further, the heat shrinkage rate appears to be met with any (meth)acrylic or PET substrate which is biaxially stretched at a ratio of 1.3 or more and less than 4 (see instant Specification, [0025] and Table 1). As discussed above, Ibuki discloses a substrate which is polyester, e.g. PET or (meth)acrylate, and biaxially stretched in the range of 1.3 to less than 4, and specifically 2 fold in one direction and 2.4 fold in a second direction (see Ibuki, [0273], [0276], [0296] and see [0376] where the (meth)acrylate based resin substrate is stretched 2 fold in one direction and 2.4 fold in a second direction) so would be expected to have a heat shrinkage value for the substrate and laminate in the claimed range.
Regarding claims 3 and 4, Asahi in view of Ibuki does not specifically disclose the growth rate of the binder resin. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The binder disclosed in the instant Specification includes a multifunctional (meth)acrylate and a silane coupling agent and where binders which are 
Regarding claims 5 and 6, Asahi discloses the antireflection film further comprising a hard coat between the substrate and antireflection layer ([0035]).
Regarding claim 9, Asahi discloses a primary particle diameter of 120 nm to 250 nm ([0105]).
Claims 7-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Ibuki as applied to claim 4 or 6 above, and further in view of Asahi et al. (US Pub. 2016/0077240 A1) (hereafter Asahi ‘240).
Regarding claims 7 and 8, Asahi in view of Ibuki discloses the laminate of claim 4 or 6 as discussed above.
Asahi in view of Ibuki does not disclose the growth rate of the hard coat layer.
Asahi ‘240 discloses an antireflection film with a moth-eye structure (abstract) comprising a plastic substrate, hard coat layer and antireflection layer ([0053], [0058], and [0099]). The hard coat comprises a multifunctional monomer or oligomer which includes urethane (meth)acrylates ([0058], [0066], and [0069]) specifically UV2750B ([0069]) which is disclosed in the instant Specification as having a growth rate in the claimed growth rate range (see instant Specification, [0048]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat layer in Asahi in view of Ibuki could be a 
Regarding claim 10, Asahi discloses a primary particle diameter of 120 nm to 250 nm ([0105]).
Regarding claim 12, the fine structure pattern created by the particles in Asahi has a cycle (pitch) of 100 to 380 nm ([0093]) which would result in the number of particles which form the uneven structure (see Fig. 1) to be present in an amount of about 6.9 to about 100 per 1 micron2 ((1000 nm / 380 nm)2 to (1000 nm / 100 nm)2) which overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783